     Case 3:20-cr-00395-DMS Document 59 Filed 05/13/21 PageID.111 Page 1 of 1

 1
                          UNITED STATES DISTRICT COURT
 2                                                                               .,,.,,

                       SOUTHERN DISTRICT OF CALIFORNL                     MAY 1'3 2021
 3
                                                                      CLERK, U.S. OISTRIC:T C:OdllT
                                                                  SOUTHER\" DISTRIC'f OF CAL1FOR IA
 4                                                             l 11V,   :.J 1(_                 OEP TY
     UNITED STATES OF AMERICA,              Case No. 20cr395-DM-e~fil"'-v=------=-r-
 5
                 Plaintiff,                 ORDER AND JUDGMENT FOR
 6                                          THE DISMISSAL OF THE
                                            INFORMATION
 7         V.

 8
     MAIME MARIA KADY,
 9
10               Defendant.

11
12        Upon motion of the UNITED STATES OF AMERICA and good cause
13 appearing,
14        IT IS HEREBY ORDERED that the Information in Case No. 20cr395-DMS
15 against defendant MAIME MARIA KADY be dismissed without prejudice and that
16 defendant's bond be exonerated.

17        IT IS SO ORDERED.

18
19       DATED:_~~~-1~3~-~d-~)_ __
20
21
                                                /-~~-~~
                                           HON. DANA M. SABRAW
22                                         CHIEF U.S. DISTRICT JUDGE
23
24
25
26
27
28
